Motion for a stay granted on condition that the appellant deposit the sum directed to be paid by the order appealed from with the Clerk of the Supreme Court, New York County, or file a surety company bond for said amount, within 30 days from the entry of the order herein, as security for the payment of any *748amount which may be found due and payable to the respondent in the event the order appealed from is affirmed or modified by the court, and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 24, 1959, with notice of argument for January 5, 1960. If the foregoing conditions are not complied with the motion is denied and an order may be entered, ex parte, vacating the stay. Concur — Breitel, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.